                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

HARRY DAVIS,                                 )
                                             )
                         Plaintiff,          )
                                             )
                    v.                       )   No. 1:17-cv-01961-JPH-MPB
                                             )
DEPARTMENT OF PUBLIC WORK,                   )
CITY OF INDIANAPOLIS,                        )
                                             )
                         Defendants.         )


      ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      This matter is before the Court on Defendant’s Motion for Summary

Judgment. Dkt 21. For the reasons stated below, Defendant’s Motion is

GRANTED.



I.    Background

      Plaintiff worked as a driver for the City of Indianapolis from August 20,

1968, until he retired on October 30, 2009. Dkt. 5-1. On June 13, 2017, he

filed a pro se complaint against Defendant alleging that he was not being paid

the correct amount of retirement benefits. Dkt. 1.

      When screening the complaint under 28 U.S.C. § 1915(e)(2)(B), the Court

found that Plaintiff’s claim under the Employee Retirement Income Security Act

of 1974 (ERISA) failed because ERISA exempts governmental plans. Dkt 4 at 2.

The Court also found that Plaintiff’s claim under Title VII of the Civil Rights Act

of 1964 (Title VII) failed because he did not allege he was a member of a

                                         1
protected class. Id. at 2-3. The Court granted Plaintiff leave to show cause

why the Court should not dismiss his complaint. Id. at 3. In response,

Plaintiff clarified that he was pursuing a race discrimination claim against

Defendant because he is a person of color. Dkt. 5 at 1. The Court found this

supplement sufficient to state a claim for discrimination and allowed the case

to proceed as a claim under Title VII. Dkt. 6.

      Defendant filed a Motion for Summary Judgment arguing that it cannot

be held liable for Plaintiff’s claim because the City of Indianapolis does not

administer Plaintiff’s retirement benefits. Dkt. 22 at 3-4. In addition,

Defendant argues that Plaintiff failed to exhaust his administrative remedies

before bringing his claim as required by Title VII. Id. at 4. In response,

Plaintiff claims that he was not being treated fairly considering his years of

service to Defendant and that the Equal Employment Opportunity Commission

(EECO) did help him. Dkt. 24.

II.   Standard

      Summary judgment should be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party must

inform the court “of the basis for its motion” and provide evidence

demonstrating “the absence of a genuine issue of material fact.” Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party has met this

burden, the nonmoving party must “go beyond the pleadings” and proffer

“specific facts showing that there is a genuine issue for trial.” Id. at 324. In

                                         2
ruling on a motion for summary judgment, the Court reviews “the record in the

light most favorable to the non-moving party and draw[s] all reasonable

inferences in that party’s favor.” Zerante v. DeLuca, 555 F.3d 582, 584 (7th

Cir. 2009) (citation omitted).

III.   Analysis

       The Court construes Plaintiff’s complaint to allege a claim under Title VII,

42 U.S.C. § 2000e et seq. See dkt. 6. Title VII’s administrative remedies must

be pursued before a plaintiff can bring a claim in court. First, in Indiana, a

plaintiff must file a complaint with the state agency and with the EEOC. 42

U.S.C. § 2000e-5; 29 C.F.R. § 1601.13(a)(3)(ii); see also Adams v. City of

Indianapolis, 742 F.3d 720, 730 n. 7 (7th Cir. 2014). If these agencies decide

not to bring a claim on the plaintiff’s behalf, the EEOC will issue a “right to

sue” letter to the plaintiff. 42 U.S.C. §§ 2000e–5(e), (f)(1). Only after receiving a

right-to-sue letter can a plaintiff sue under Title VII. Gibson v. West, 201 F.3d

990, 994 (7th Cir. 2000). If a plaintiff sues under Title VII without first

exhausting these administrative remedies, the plaintiff’s complaint must be

dismissed. Alam v. Miller Brewing Co., 709 F.3d 662, 666-67 (7th Cir. 2013).

       Here, there is no evidence that Plaintiff filed an administrative charge as

required before filing suit. The EEOC has no record of receiving a complaint

from Plaintiff against Defendant. Dkt. 22-3. Nor has Plaintiff provided any

evidence, or even alleged, that he has received the necessary right-to-sue letter

from the EEOC. The undisputed evidence, therefore, demonstrates that




                                         3
Plaintiff has not exhausted his administrative remedies before bringing his Title

VII claim.

      Plaintiff claims he did contact the EEOC, so the Court considers whether

that allegation is sufficient evidence to excuse the failure to exhaust

administrative remedies. Courts may excuse a failure to exhaust

administrative remedies “if the claimant’s failure to receive a right-to-sue letter

is attributable to EEOC error.” Schnellbaecher v. Baskin Clothing Co., 887 F.2d

124, 128–29 (7th Cir. 1989). For example, in Grasty v. Cambridge Integrated

Servs. Grp., Inc., No. 1:13-cv-2522, 2014 WL 5543933, at *4 (N.D. Ill. Nov. 3,

2014), the court denied the defendant’s motion to dismiss the plaintiff’s Title

VII claim because it found that the plaintiff’s failure to receive a right-to-sue

letter may be attributed to EEOC error. There, the plaintiff alleged that she

completed a questionnaire for the EEOC and cited an EEOC-provided

transaction number for her claim. Id. at *2. The plaintiff’s claim was further

corroborated by the EEOC’s call records and an inquiry number assigned to

the plaintiff’s claim by the agency. Id.

      Here, Plaintiff has not provided any evidence from which a trier of fact

could conclude that he could not exhaust the required administrative remedies

because of EEOC error. For example, Plaintiff has not provided the Court with

dates in which he contacted the EEOC, corroborating telephone records, or

tracking numbers from the EEOC as evidence that he filed a proper complaint

with the EEOC. Further, Plaintiff has not provided an explanation for why the

EEOC, after declining to pursue his claims, failed to provide him with a right-

                                           4
to-sue letter. In total, Plaintiff has only alleged that he contacted the EEOC

and that they were “no help at all,” dkt. 1, and may have thrown his paperwork

in the trash, dkt. 24. This is not enough.

      On summary judgment, Plaintiff, cannot “simply rest upon the pleadings

but must instead submit evidentiary materials” to support his claims. Siegel v.

Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010). Defendant has proffered

undisputed evidence that Plaintiff has not exhausted his administrative

remedies before bringing his claim. Plaintiff has provided no evidence that the

EEOC is to blame for his failure to do so.

      Therefore, the Court grants Defendant’s motion for summary judgment.

Dkt. [21]. Because this conclusion is dispositive, the Court confines its

analysis to this issue and makes no finding as to whether the City of

Indianapolis is properly named as a defendant.

SO ORDERED.
Date: 1/30/2019




Distribution:

HARRY DAVIS
7219 Rosehill Drive
Apt. H
Indianapolis, IN 46260

Daniel Bowman
OFFICE OF CORPORATION COUNSEL
daniel.bowman@indy.gov

Anne Celeste Harrigan
                                        5
OFFICE OF CORPORATION COUNSEL
anne.harrigan@indy.gov




                                6
